DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-70 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1, 3, 4, 7 and 10-13 in the reply filed on August 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Group I is drawn to a method of generating a haploid plant embryo with an embryogenesis producing compound, which is not a polypeptide.  It is noted that claim 13 is drawn to use of a polypeptide and was inadvertently included in Group I. However, claim 13 properly belongs in Group II.  Therefore, Group I includes claims 1, 3, 4, 7 and 10-12; and Group II includes 1, 5-7 and 10-13, as previously stated.
Claims 1, 3, 4, 7 and 10-12 are elected.  It is noted that claim 1 is a linking claim and that only part (ii) is in the elected Group I.
Claims 2, 5-6, 8-9 and 14-70 are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims 3, 4, 7 and 10-12 are indefinite in that the claim doesn’t make any sense, and it is unclear what the method steps are other than obtaining an embryogenic microspore.  It is unclear how (i)-(iii) relate to the microspore in the method and how the haploid plant embryo would be produced.  
Claim 1, and claims 3, 4, 7 and 10-12 are further indefinite in reciting “modulate” with regard to microspore embryogenesis, since modulate commonly means to control or to regulate.  It is unclear what this encompasses or what the effects of modulating would be with regard to embryogenesis. Therefore, the metes and bounds cannot be determined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Boutelier et al (USPGPub 2016/0212956 A1).
The claims are drawn to a method of generating a haploid plant embryo comprising obtaining an embryogenic microspore by providing a plant microspore and an embryogenesis inducing polypeptide, compound, or a combination of a polypeptide and compound, and producing and culturing the haploid plant embryo, and contacting the haploid plant embryo with a chromosome doubling agent to generate a doubled haploid plant embryo. And further, wherein the plant is any of maize, rice, sorghum, brassica, soybean, wheat or cotton.
Boutelier et al teach providing a haploid plant embryo and inducing embryogenesis with a histone deacetylase inhibitor (HDACi), which could be any of a protein, a peptide, or a compound including benzamides in the tissue culture media and culturing the haploid plant embryo (paragraphs 57, and 94-97, for example), and further contacting said embryo with a chromosome doubling agent to produce a doubled haploid embryo (paragraph 103).  Boutelier et al also teach that the plant may be any of maize, rice, sorghum, brassica, soybean, wheat or cotton (paragraph 106-107).

Conclusion
	Claims 3-4 are free of the prior art, given that the prior art does not teach or suggest the use of hemin or the compounds set forth in claim 3 in generating a haploid plant by modulating embryogenesis of a plant microspore.
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/               Primary Examiner, Art Unit 1662